Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and or executable program product and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 11, and 20 recite the use project management to measure completion data for project components and determining re-assignments based on that data.  The limitations of generating a master project schedule, generating tasks and assigning members, determining a number of times a task has deadline has been modified, comparing a number to  a threshold, generating reports and re-assigning members, as drafted, is a process that, under its broadest reasonable interpretation, covers the managing of personal behavior or relationships or interactions between people in the form of managing and monitoring job assignments (which would also be related to business relations).  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing managing of personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims recitation of a project management process for managing and monitoring job assignments, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing a mental process.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer and/or processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable medium and/or memory.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer with executable instructions to perform “the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
- Using a server with software (such as: modules, application managers) configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). In addition, the limitation that apply the process to “media assets” and “cinematic features” amounts to insignificant extra-solution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to no more than merely applying the claims to a specific environment that does not significantly affect how the elements of the claims are performed r render them to be significantly more than the identified abstract ideas.  Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-5 and 12-15 recite further elements related to monitoring and analyzing deadline modifications, task completion data, and/or project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas 
Claims 6, 16, and 19 recite further elements related to providing acknowledgement/credit based on task and project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, since they merely identify members based on the previously collected and analyzed data.  These claims also recite further elements related to monitoring and analyzing deadline modifications, task completion data, and/or project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 6, 16, and 19 are ineligible.
Claims 7-10, 17, and 18 recite further elements related to providing acknowledgement/credit based on task and project completion data.  These activities 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 11, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (Pub. No. US 2005/0228710 A1) in view of Jagannathan et al. (Pub. No. US 2016/0224908 A1).
In regards to Claims 1, 11, and 20, Richards discloses:

generating a master project schedule associated with a cinematic feature, wherein the master project schedule includes a plurality of tasks associated with generating media assets to be included in the cinematic feature;  ([0087],  shows a “look-ahead report” for developing of a media production, tracks task and asset completion for the media production (master project); [0035], indicates media production can be a movie (cinematic feature); additional material indicating aspects of monitoring the media production (master project) can be found in [0032]; [0037]; [0039]; [0040]; [0051]; [0053]; [0080])
generating a first task included in the plurality of tasks, wherein the first task indicates that a first crew member is assigned to generate a first media asset (Fig. 10; [0033], shows a series of tasks related to developing an asset and users (artists) assigned to that task, the artist in a movie production would represent a crew member; see also [0037]; [0040]; [0080]) by or before a first deadline ([0041]-[0044], shows estimated dates (deadlines) and measurements of completion time in relation to those dates)
use of a processor for the above elements, programs/applications stored on memory, and/or non-transitory computer readable medium ([0108]; [0109])
Richards discloses the ability to update deadlines and reporting updates (see at least [0056]; [0086]).  Richards does not disclose, but Jagannathan teaches:
shows an alert being made when a quantity of delay has been obtained)
determining that the first value exceeds a first threshold ([0065], “…determining that a threshold delay has occurred…”) 
generating a first report corresponding to the first crew member and indicating that at least one task assigned to the first crew member should be re-assigned to another crew member. ([0068], “…can be re-assigned from a first task to a second task to reduce a delay, or the like…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards so as to have included analyzing the first task to determine a first value that indicates a number of times the first deadline has been modified, determining that the first value exceeds a first threshold, and generating a first report corresponding to the first crew member and indicating that at least one task assigned to the first crew member should be re-assigned to another crew member, as taught by Jagannathan in order to reduce further delays of a project (Jagannathan, [0065], “…to reduce further delays of a project…”).  Although Jagannathan refers to developers and Ricards to artists (or movie crew), it is noted that both inventions are drawn to project management activities and, regardless of the particular environment, the processes and activities of one could be applied to the other without interfering with the invention and the combination would provide predictable results.

In regards to Claims 4 and 14, Richards discloses:
determining that the first task is complete; and updating, via the processor, a first media asset entry corresponding to the first media asset to indicate that the first media asset can be included in the cinematic feature. ([0087], when supervisor and directors approve tasks, they are flagged as “final” (this would indicate that it is ready to be added to a feature))
Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Jagannathan in further view of Kuethman et al. (Pub. No. US 2017/0169372 A1).
In regards to Claims 2, 3, 12, and 13, Richards/Jagannathan disclose the above method/system in which tasks assigned to users are monitored for completion data.  Richards/Jagannathan does not explicitly disclose, but Kuethman teaches:
determining, via the processor, a value that indicates a total number of times any previous deadline associated with any previous task assigned to the first crew member has been modified; and generating, via the processor, a second report that indicates the value. ([0042], assessments (reports) are created for employees, that indicate percentages of segments which were complete or incomplete over a particular time period, the incompletions could be related to the missed deadlines as disclosed in Richards/Jagannathan (such as Kuethman’s discussion of changes in procedure impacting completion percentages))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Jagannathan so as to have included determining, via the processor, a value that indicates a total number of times any previous deadline associated with any previous task assigned to the first crew member has been modified; and generating, via the processor, a second report that indicates the value, as taught by Kuethman in order to “…identify individual segments of the project and whether each individual segment is being completed on time or within a goal time.” (Kuethman, [0002]; [0024]). 
Claim 5-10, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Jagannathan in further view of Kruezkamp et al. (Pub. No. US 2014/0278638 A1).
In regards to Claims 5 and 15, Richards/Jagannathan disclose:
analyzing, via the processor, the master project schedule to determine that the first crew member has completed the first task; ([0033]; [0044], shows tasks assigned to crew members (“artists”) and that the system records completion of tasks) 
While Richards/Jagannathan computes the amount of work and task performed by the member, Richards/Jagannathan does not explicitly disclose determining, via the processor, a first amount of screen time associated with the first media asset; and generating, via the processor, at least a portion of the cinematic feature based on the first amount of screen time, however, Kruezkamp teaches:
shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Jagannathan, so as to have included does not explicitly disclose computing, via the processor, a first amount of screen time associated with the first subset of tasks, wherein the first amount of screen time indicates a proportion of the cinematic feature that includes any media asset generated by the first crew member, as taught by Kruezkamp in order to engage and motivate human resources, such as by providing recognition ([0007]; [0035]). Although Kruezman does not explicitly state the use of “screen time”, it would be an obvious measurement of total amount of contribution to which the project management features in Kruezman could be applied in the environment of Richards/Jagannathan and, as stated in the parent claims, the environment of cinematic features is merely intended usage of the claims for the project management processes. The “screen time” and “credits” in Kruezman represent the amount of effort and/or contribution (screen time) and the recognition (credits) provided for those efforts and/or contributions.  In a project management environment, the measurement and recognition of any type of task or project would be performed in the 
In regards to Claims 6 and 16, Richards/Jagannathan disclose:
analyzing, via the processor, the master project schedule to determine a first subset of tasks included in the plurality of tasks that have been completed by the first crew member; ([0033]; [0044], shows tasks assigned to crew members (“artists”) and that the system records completion of tasks; [0043], shows artists having more than one task, the process performed to determine the amount of effort/contribution to a project would be performed in the same manner for one task or any set/number of tasks assigned to a member when determining a total amount/percentage attributed to that member)
While Richards/Jagannathan computes the amount of work and task performed by the member, Richards/Jagannathan does not explicitly disclose analyzing, via the processor, the first subset of tasks to identify a first subset of media assets corresponding to the first subset of tasks; computing, via the processor, a first amount of screen time associated with the first subset of tasks, wherein the first amount of 
computing a first amount of [contribution] associated with the first subset of tasks, wherein the first amount of [contribution] indicates a proportion of the [project] that includes any asset generated by the first crew member; generating a credits sequence based on the first amount of [contribution] ([0036]; Claim 13, shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Jagannathan, so as to have included computing a first amount of [contribution] associated with the first subset of tasks, wherein the first amount of [contribution] indicates a proportion of the [project] that includes any asset generated by the first crew member; generating a credits sequence based on the first amount of [contribution], as taught by Kruezkamp in order to engage and motivate human resources, such as by providing recognition ([0007]; [0035]). Although Kruezman does not explicitly state the use of “screen time”, it would be an obvious measurement of total amount of contribution to which the project management features in Kruezman could be applied in the environment of Richards/Jagannathan and, as stated in the parent claims, the environment of cinematic features is merely intended usage of the claims for the project 
In regards to Claims 7 and 17, while Richards/Jagannathan computes the amount of work and task performed by the member, Richards/Jagannathan does not explicitly disclose wherein the credits sequence indicates a type of contribution made by the first crew member to production of the cinematic feature, however, Kruezkamp teaches wherein the [leaderboard] indicates a type of contribution made by the first crew member to production of the [project] ([0036]; Claim 13, shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)

In regards to Claims 8 and 18, While Richards/Jagannathan computes the amount of work and task performed by the member, Richards/Jagannathan does not explicitly disclose assigning a first rank to the first crew member relative to other crew members based on the first amount of screen time, wherein the first crew member is specified within the credit sequence at a position according to the first rank, however, Kruezkamp teaches:
assigning a first rank to the first crew member relative to other crew members based on the first amount of [contribution], wherein the first crew member is specified within the credit sequence at a position according to the first rank ([0036]; Claim 13, shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of 
In regards to Claims 9, 10, and 19, while Richards/Jagannathan computes the amount of work and task performed by the member, Richards/Jagannathan does not explicitly disclose generating a first portion of the cinematic feature based on a number of tasks included in the plurality of tasks completed by the first crew member, wherein the first portion of the cinematic feature indicates that the first crew member assisted in creating the cinematic feature, however, Kruezkamp teaches generating a first portion of the [project] based on a number of tasks included in the plurality of tasks completed by the first crew member, wherein the first portion of the [project] indicates that the first crew member assisted in creating the [project] ([0036]; Claim 13, shows a leaderboard (which could be comparable to a list of credits) being used to rank contributors based on any number of participation factors; [0008], shows that a number of tasks being completed adds to the scores of the contributors indicating the measurement of an amount of contribution)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/Jagannathan, so as to have included generating a first portion of the [project] based on a number of tasks included in the plurality of tasks completed by the first crew member, wherein the first portion of the [project] indicates that the first crew member assisted in creating the [project], as taught by Kruezkamp in order to engage and motivate human resources, such as by providing recognition ([0007]; [0035]). The presentation of the leaderboard for listing the contributions of members is equivalent to the concept of listing the contribution of users in the credits of a cinematic product.  Claims 9, 10, and 19 describe the creation of opening credits for a cinematic project 

Additional prior art not relied upon
Menzel (Patent No. US 9,305,279 B1). Discloses a method/system that monitors contributors and ranks them based on number of problematic and non-problematic contributions to a completion of a project. (see at least column 3, paragraph 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        February 27, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624